REASONS FOR ALLOWANCE 
Claims 23-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 23 (and its dependents), the prior art does not disclose the claimed method of fabricating an optical device specifically including as the distinguishing features in combination with the other limitations the claimed “removing material down to the DMIL and a predefined depth of material from the lower transparent conductor layer in regions at predefined locations in a bus bar expose area along a side of the substantially transparent substrate; depositing an electrochromic device stack over the substantially transparent substrate; and removing the electrochromic device stack at the predefined locations to expose the lower transparent conductor layer.”
 	Regarding claim 32 (and its dependents), the prior art does not disclose the claimed method of fabricating an optical device specifically including as the distinguishing features in combination with the other limitations the claimed “removing the electrochromic device stack, the DMIL, and the sacrificial material to expose the lower transparent conductor layer in the bus bar expose area, wherein the sacrificial material has higher absorptive properties than the electrochromic device stack.”
 	Regarding claim 38 (and its dependents), the prior art does not disclose the claimed method of fabricating an optical device specifically including as the distinguishing features in combination with the other limitations the claimed “removing the electrochromic device stack, the DMIL, and the sacrificial material to expose the lower transparent conductor layer in the bus bar expose area, wherein the sacrificial material has higher absorptive properties than the electrochromic device stack.”
 	Regarding claim 44 (and its dependents), the prior art does not disclose the claimed method of fabricating an optical device specifically including as the distinguishing features in combination with the other limitations the claimed “removing the electrochromic device stack, the DMIL, and the sacrificial material to expose the lower transparent conductor layer in the bus bar expose area, wherein the sacrificial material has higher absorptive properties than the electrochromic device stack.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 8/19/2020 have been accepted by the examiner. 
 	Fanton (20090323162) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872